Citation Nr: 1046869	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-07 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected bilateral hearing loss. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for headaches with dizziness, to include as secondary 
to the service-connected disability of a skull fracture.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 
1967. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 RO decision, which continued a 10 
percent evaluation for bilateral hearing loss (formerly rated as 
left ear, total deafness, residual of head injury), and denied an 
application to reopen a previously denied claim for service 
connection for headaches with dizziness (claimed as a head 
injury), as secondary to the service-connected disability of a 
skull fracture.

Despite the determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that the Veteran was originally granted service 
connection for left ear hearing loss, effective June 12, 1996, in 
a February 1997 rating decision.  In January 2008, the Veteran 
submitted his current claim for an increased rating for hearing 
loss.  In the July 2008 rating decision, the RO recharacterized 
the Veteran's service-connected left ear, total deafness, 
residual of head injury as bilateral hearing loss based on a 
March 2008 medical opinion.  As such, the Board notes that this 
decision essentially granted service connection for the right 
ear, and the matter on appeal has been characterized as a claim 
for a higher disability rating for the now service-connected 
bilateral hearing loss.

In October 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  A 
transcript of that proceeding has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability prior to March 14, 
2009, is manifested by no more than a Level II hearing acuity for 
the right ear and a Level XI hearing acuity for the left ear.

2.  The Veteran's hearing loss disability for the period of March 
14, 2009, to the present is manifested by no more than a Level IV 
hearing acuity for the right ear and a Level XI hearing acuity 
for the left ear.

3.  By a RO decision dated in January 2005, the Veteran's claim 
for service connection for headaches with dizziness secondary to 
head injury was denied on the basis that there was not a current 
diagnosis of headaches shown to be related to the Veteran's skull 
fracture.

4.  Evidence received since the January 2005 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for headaches with dizziness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss prior to March 14, 2009, have not been 
met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2010).
2.  The criteria for an evaluation of 30 percent, but no more, 
for bilateral hearing loss, effective March 14, 2009, to the 
present, have been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.85, 4.86 (2010).

3.  The January 2005 rating decision denying the Veteran's claim 
for service connection for headaches with dizziness secondary to 
head injury is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

4.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for headaches with dizziness has not 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

A VCAA letter dated in March 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
this letter described how appropriate disability ratings and 
effective dates were assigned. 

For purposes of evaluating the Veteran's request to reopen his 
claim for service connection for headaches with dizziness, the 
Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a request 
to reopen a previously denied claim for service connection based 
upon the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA must 
first notify a claimant of the evidence and information that is 
necessary to reopen the claim.  To that end, the Court determined 
that in the context of a claim to reopen, the VCAA requires that 
VA must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains the 
meaning of both 'new' and 'material' evidence, and also describes 
the particular type(s) of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, supra.

The March 2008 letter informed the Veteran that new and material 
evidence was needed to substantiate his claim to reopen and 
described what would constitute such new and material evidence.  
This letter specifically explained the bases of the prior final 
denial, and directed the Veteran to submit any new and material 
evidence relating to the fact that there is not a current 
diagnosis of headaches shown to be related to his service-
connected skull fracture.  Therefore, as the Veteran was informed 
that new and material evidence was needed to substantiate his 
claim to reopen, what would constitute such new and material 
evidence, and the correct bases of the prior final denial on the 
merits, the Board finds that this letter was fully compliant with 
the requirements set forth in Kent v. Nicholson.   See Kent, 
supra.
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  The Board notes 
that a request for records from William Beaumont Army Medical 
Center relating to the Veteran's in-service accident was 
submitted in March 2004.   A March 2004 response to this request 
indicated that there are no outpatient or inpatient records on 
file and that medical records are retired to the National 
Personnel Records Center (NPRC).  As the claims file contains all 
available service treatment records from the NPRC, the Board 
finds that all available service treatment records have been 
associated with the claims file.  Additionally, the Board notes 
that the claims file contains a request letter from the State of 
Oklahoma - Disability Determination Division along with an 
Authorization to Disclose Information to Social Security 
Administration (SSA) form.  The Veteran has never indicated that 
he is in receipt of SSA disability benefits for his hearing loss 
or for headaches with dizziness, nor has he indicated that SSA 
records relevant to these claims exist.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that VA's duty to assist the Veteran extends only to 
obtaining relevant records, and there must be a reason to believe 
that records may give rise to pertinent information to conclude 
that they are relevant.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010).  As there is no evidence of record 
reflecting that SSA records relevant to the Veteran's hearing 
loss or headaches with dizziness claims exist, and the Veteran 
has never asserted that such relevant records exist or that he 
would like VA to obtain such records, the Board finds that a 
remand to obtain such records is not necessary.  As such, the 
Board finds that all available records identified by the Veteran 
as relating to these claims have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with an examination for his hearing 
loss claim most recently in March 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected hearing loss since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  The examiner conducted the 
appropriate diagnostic studies.  The Board finds this examination 
report to be thorough and consistent with contemporaneous medical 
records.  Thus, the Board concludes that the examination in this 
case is adequate upon which to base a decision with regard to 
this claim.  

With regard to applications to reopen previously denied claims, 
VA's responsibility to assist the Veteran extends to requesting 
evidence from any new source identified by the claimant, and if 
that evidence is not new and material, the claim is not reopened, 
and VA has no further duties to the Veteran with respect to that 
particular claim.  VA does not have a duty to provide the Veteran 
with a VA examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided to 
the claimant, new and material evidence must still be submitted 
to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in 
this case, the RO complied with VA's notification requirements 
and informed the Veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and material 
evidence has been submitted in conjunction with the recent claim 
to reopen, an examination would not be required.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  But where service connection has already been 
established, and increase in the disability rating is at issue, 
it is the present level of the disability that is of primary 
concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss. 

The Veteran's service-connected bilateral hearing loss is 
currently assigned a 10 percent rating.  The Veteran seeks a 
higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

Most recently, the Veteran underwent a VA audiological 
examination in March 2010.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
40
60
65
65
LEFT
NR
NR
NR
NR
The average decibel loss was 57.5 for the right ear.  Despite the 
fact that individual puretone thresholds for the left ear were 
noted as not reported, the examiner determined that the average 
decibel loss of the left ear was 105.  Speech recognition ability 
was 96 percent in the right ear.  Speech recognition ability 
could not be tested for the left ear.  This examination report 
specifically indicated that the right ear speech recognition 
score was obtained using the Maryland CNC test.  According to 
Table VI of 38 C.F.R. § 4.85, this examination results in the 
assignment of a hearing acuity of Level II for the right ear.  
With regard to the Veteran's left ear, as noted above, speech 
recognition could not be tested for the left ear.  As such, the 
Board will evaluate the Veteran's left ear under Table VIA of 
38 C.F.R. § 4.85.  The examiner determined the Veteran to have an 
average decibel loss of 105 for the left ear, which is the 
highest average decibel loss possible under Table VIA.  This 
results in assignment of a hearing acuity of Level XI.  This 
warrants a 10 percent rating.  

The claims file also contains a March 2009 private medical record 
from M.W. Hearing Center.  This private medical record contains 
an uninterpreted audiogram.  The Board is not competent to 
interpret graphical representations of audiometric data.  Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).  However, the audiologist 
noted in an attached statement that, in the right ear, puretone 
threshold average was recorded at 58 decibels and Maryland speech 
discrimination score was recorded at 82 percent.  This 
audiologist indicated that no responses were obtained using 
speech or puretones in the left ear.  According to Table VI of 38 
C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level IV for the right ear.  A Level XI for the 
left ear and a Level IV for the right ear warrants a 30 percent 
rating. 

The Veteran also underwent a VA-contracted audiological 
examination in March 2008.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30
65
65
75
LEFT
105
105
105
105
The average decibel loss was 58.75 for the right ear and 105 for 
the left ear.  Speech recognition ability was 92 percent in the 
right ear and 0 percent in the left ear.  This examination report 
specifically indicated that the speech recognition scores were 
obtained using the Maryland CNC test.  According to Table VI of 
38 C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level II for the right ear.  With regard to the 
Veteran's left ear, evaluating the left ear under Table VI or VIA 
of 38 C.F.R. § 4.85 yield the same results.  Both tables result 
in the assignment of a hearing acuity of Level XI for the left 
ear.  This warrants a 10 percent rating.  

The Board notes that the Veteran underwent a VA audiology 
consultation in February 2008.  While a speech recognition score 
was recorded for the right ear, there is no indication that this 
score was obtained using the Maryland CNC test.  As noted above, 
the basic method of rating hearing loss involves audiological 
test results of organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
(Maryland CNC), together with the average hearing threshold level 
as measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  Therefore, with no indication 
that this score was obtained using the Maryland CNC test, the 
Board will not use these results to evaluate the Veteran's 
hearing loss.   

In summary, the Board notes that the March 2008 and March 2010 
examination reports reveal results equivalent to a 10 percent 
rating.  However, the March 2009 private medical record from M.W. 
Hearing Center yields results equivalent to a 30 percent rating.  
As such, resolving all reasonable doubt in favor of the Veteran, 
the Board will grant an increased evaluation of 30 percent, 
effective March 14, 2009, the date of the private audiological 
examination, for the Veteran's service-connected bilateral 
hearing loss.  However, the medical evidence of record does not 
reflect that that Veteran's hearing loss meets the criteria in 
excess of 10 percent prior to March 14, 2009.  As such, an 
increased rating is not warranted prior to March 14, 2009.  

The Board notes the assertions set forth by the Veteran and his 
representative that the Veteran's hearing loss for each ear 
should be rated separately.  However, there are no provisions in 
the relevant diagnostic criteria which provide for hearing loss 
to be rated separately for each ear.  While the Board notes the 
difficulties the Veteran experiences as a result of his 
disability, his claim primarily hinges on a mechanical 
application of specifically defined regulatory standards.  The 
Board is bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the 
Veteran's assertions that he has difficulty hearing people, has 
to read lips in order to understand conversations, has difficulty 
discerning from where noises are coming, and has difficulty 
hearing the television. 

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 64 
Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated in 
the regulations and rating criteria as defined.  Accordingly, the 
Board determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria set 
forth in the rating schedule.  Thus, the Board determines that 
the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

Further, the rating assigned to the Veteran's service-connected 
bilateral hearing loss is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
As such, any further discussion of a claim for a total rating 
based on individual unemployability is not necessary.  

In summary, the Board concludes that the evidence supports an 
increased rating of 30 percent for the Veteran's service-
connected bilateral hearing loss for the period of March 14, 
2009, to the present.  The preponderance of the evidence is 
against a claim for a rating higher than 10 percent for this 
disability prior to March 14, 2009, or for a rating higher than 
30 percent for this disability for the period of March 14, 2009, 
to the present.  The benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application as there is not an 
approximate balance of evidence.  See generally Gilbert, supra; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment 
of staged ratings has been considered and applied appropriately.  
Hart, supra; Fenderson, supra.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for headaches with dizziness, to include as secondary 
to the service-connected disability of a skull fracture.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
headaches with dizziness, to include as secondary to the service-
connected disability of a skull fracture.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has not been submitted.  
The Board notes that the Veteran was denied service connection 
for headaches with dizziness secondary to head injury in a 
January 2005 RO decision.  Rating actions are final and binding 
based on evidence on file at the time the claimant is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2010).  The claimant has one year from notification 
of an RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran was 
notified of the January 2005 RO decision via a January 18, 2005, 
letter.  He did not file a timely appeal.  Therefore, the January 
2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  In order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The basis for the January 2005 denial was that there was not a 
current diagnosis of headaches shown to be related to the 
Veteran's skull fracture.  At the time of this denial, service 
treatment records, personnel records, a newspaper article from 
the Veteran's time in service, statements submitted by the 
Veteran, statements submitted by acquaintances of the Veteran, 
and VA medical records were considered. 

The new evidence submitted since this denial consists of the 
Veteran's statements and hearing testimony, VA medical records, 
private medical records, and testimony submitted by the Veteran's 
wife. 

With regard to the newly submitted medical records, the Board 
notes that these records reflect that the Veteran has complained 
of headaches on and off and dizziness.  In particular, it was 
noted in September 2008 VA diagnostic imaging that the Veteran 
had a history of a fractured skull in 1966 and complained of 
headaches off and on.  In the September 2008 VA examination 
report, the Veteran reported frequent headaches with no history 
of dizzy spells.  In an October 2007 VA treatment record, the 
Veteran complained of symptoms of dizziness.  In a May 2007 VA 
treatment record, the Veteran reported a history of a skull 
fracture on the left side with a long history of headaches which 
resolved many years ago and is now having a mild problem with the 
headaches again.  He was prescribed tramadol/acetaminophen.  
However, the Board notes that the history reported by the Veteran 
on these instances is essentially identical to the lay history he 
reported prior to the last final denial.  There remains no 
indication in the Veteran's newly submitted medical records that 
he has a current diagnosis of headaches or dizziness that a 
competent health care provider has related to his skull fracture 
or skull fracture disability.  

In addition, at the September 2008 VA examination, the Veteran 
was specifically diagnosed with old healed fractured skull in the 
remote past with no residuals.  While this evidence is new, it is 
not deemed to be material in that it does not relate to an 
unestablished fact necessary to substantiate the claim, 
specifically that the Veteran has headaches shown to be related 
to his skull fracture or skill fracture disability.  Therefore, 
no reasonable possibility of substantiating the claim has been 
shown and these records will not be considered new and material 
for the purpose of reopening this claim.

With regard to the Veteran's lay statements and hearing testimony 
asserting that he has headaches with dizziness as a result of his 
in-service skull fracture or skull fracture disability, as noted, 
the Board finds that these statements are duplicative of evidence 
previously submitted, as the Veteran has previously asserted that 
he has headaches with dizziness as a result of his in-service 
skull fracture or skull fracture disability.  The Board notes 
that the Veteran indicated at the October 2010 hearing that he 
had a pre-existing headache condition that was aggravated by his 
in-service accident.  However, as the Veteran is still asserting 
that he has a current headache condition that is related to his 
active duty service, the Board finds that his assertions are 
essentially the same for purposes of reopening a claim.  
Furthermore, while the Board is cognizant that, in some 
circumstances, lay evidence can constitute new and material 
evidence so as to warrant reopening of a claim, the Court has 
held that a new theory of entitlement, by itself, does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  As such, this evidence cannot be considered new in that 
it essentially duplicates evidence that has already been 
considered by the RO in the previous final decision.  Thus, the 
Veteran's statements and testimony are not deemed to be new and 
material evidence as they do not raise a reasonable possibility 
of substantiating the claim.

With regard to the testimony submitted by the Veteran's wife, the 
Board notes that the Veteran's wife attested to his current 
headaches.  However, she also indicated that she has known the 
Veteran since 1973, approximately 7 years after his in-service 
incident.  Therefore, while the Veteran's wife is competent to 
report witnessing the Veteran's complaints regarding current 
headaches or headaches dating back to 1973, the Board notes that 
she could not have observed the Veteran speaking of headaches 
upon discharge from service.  Thus, while these statements are 
new, they do not suggest the onset of symptoms while on active 
duty.  Moreover, the Board notes that the Veteran's wife, as a 
lay person, has not been shown to be capable of making medical 
conclusions, thus, any of her statements indicating causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Veteran's spouse is not otherwise competent, as a 
lay person, to opine that the Veteran's headaches were caused or 
aggravated by military service or his service-connected skull 
fracture.  Therefore, no reasonable possibility of substantiating 
the claim has been shown and these statements will not be 
considered new and material for the purpose of reopening this 
claim.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt doctrine 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation in excess of 10 percent 
for bilateral hearing loss prior to March 14, 2009, is denied. 

Entitlement to an evaluation of 30 percent for bilateral hearing 
loss for the period of March 14, 2009, to the present is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

As new and material evidence has not been received regarding the 
claim of entitlement to service connection for headaches with 
dizziness, to include as secondary to the service-connected 
disability of a skull fracture, the Veteran's claim is not 
reopened, and the appeal is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


